DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/388,954 filed 19 April 2019. Claims 1-4 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 19 April 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An electric oil pump device for a vehicle including a drive power source and a gear device through which a vehicle drive force of the drive power source is transmitted, the electric oil pump device delivering a lubricant oil to the gear device, and generating a hydraulic pressure for controlling the gear device, the electric oil pump device comprising: a pump portion for delivering the lubricant oil; a motor portion for operating the pump portion; and a driver portion for 
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claimed subject matter necessitates that the pump, motor, and driver are integrally formed or the driver portion if disposed adjacent to the motor portion. Examiner interprets this to mean that all elements are either integrally formed together or integrally formed, except that the drive portion is disposed adjacent to the motor portion. Further, the pump portion and at least a part of the motor portion are disposed within the space defined by the oil pan and casing. In other words, they are contained in the housing of a transmission. However, the driver portion must be disposed outside the casing and oil pan. Since the prior art discloses systems that have all three elements (pump, motor, and driver) within the casing/oil pan, it the prior art fails to teach or render obvious all the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2007/0265129 teaches an oil pump that is contained within the space formed by a casing and oil pan. However, the driver is contained within the oil pan and not outside the space defined by the oil pan and casing.
2015/0167833 teaches a hydraulic control system. There is a single electric motor driven pump that provides pressure to the transmission and lubrication. However, the pump assembly is not positioned relative to the casing and oil pan as set forth in claim 1.
2010/0242669 teaches a lubrication/pressure control oil pump assembly for a transmission. However, the pump is located completely outside the casing and oil pan.
2014/0091023 teaches a lubrication/pressure control oil pump assembly for a transmission. However, the pump is located completely outside the casing and oil pan.
2010/0151993 teaches a lubrication/pressure control oil pump assembly for a transmission. However, the pump is located completely outside the casing and oil pan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659